       Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 1 of 9




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                            :CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                    :(JUDGE MARIANI)

              v.

POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                 MEMORANDUM OPINION

       Here the Court considers "Plaintiffs Motion in Limine to Preclude Defendants from

Introducing Evidence and/or Testimony Regarding an Alleged 'Unwritten Policy' Requiring

an 80% Minimum Passing Score for Weapons Qualification" (Doc. 57). With the motion,

Plaintiff requests that this testimony be precluded because reliance on an unwritten policy

violates Defendant Pocono Mountain Regional Police Commission's policy that all policies

must be in writing and the written policy concerning the minimum passing score points to

the 75% minimum score set by the Municipal Police Officer Education and Training

Commission ("MPOETC"). (Doc. 57 at 1.) For the reasons discussed below, the Court will

deny Plaintiffs motion without prejudice.

                                       I. BACKGROUND

       On December 28, 2018, Plaintiff filed the above-captioned action after he was

terminated from his position as a police officer with the Pocono Mountain Regional Police
        Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 2 of 9




Commission ("MPRPC"). (Doc. 1.) As set out in the Statement of Undisputed Material

Facts contained in the Court's Memorandum Opinion addressing the Pocono Mountain

Regional Police Commission's Motion for Summary Judgment (Doc. 34) , Plaintiff sustained

an on-the-job injury in July 2016, was unable to work for a period of time, and , upon his

return to work, had to update his weapons qualification. (Doc. 50 at 2-3. 1) More

specifically, Plaintiff injured his right hip, right knee and right hand in a prisoner take down

incident and was unable to work until he was returned to work on November 1, 2016.

Sergeant David Poluszny, the Department's Firearms Instructor, was present for Plaintiffs

November 2016 weapons qualification efforts and was aware that Plaintiff was qualifying in

November 2016 because he had been returned to work on November 1, 2016.

       Plaintiff was told by Sergeant Poluszny that he failed two weapons qualification

attempts on November 2, 2016, and that he failed on November 3, 2016. Plaintiff was not

told his scores. After Chief Wagner was notified that Plaintiff failed the weapons

qualifications, Plaintiff was placed on light duty. Chief Wagner's Record of Employee

Conference dated November 4, 2016, does not state that Plaintiff failed the test for not

attaining an 80% score (240) on his weapons qualification. Plaintiff testified that Chief

Wagner told him he would have to obtain outside training by the National Rifle Association

at his own expense.




       1 Additionalbackground information is taken from the Summary Judgment Memorandum Opinion's
Statement of Undisputed Material Facts (Doc. 50 at 2-11) unless otherwise cited in the text.
                                                2
        Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 3 of 9




       Plaintiff was put on desk duty from November 7, 2016, to November 11, 2016, and

then returned to the range for a qualification attempt with Sergeant Posluszny. Plaintiff was

told he had failed again and had scored 236. Plaintiff said he only needed a 225 (75%), but

Sergeant Posluszny told him he needed a 240 (80%). Plaintiff testified that he has never

seen any document at the PMRPD that indicates a minimum pass/fail test score is 225, the

MPOETC standard.

       Plaintiff was removed from duty on November 16, 2016, by Chief Wagner on the

alleged basis that he did not pass his weapons qualification pursuant to Policy 6-3

(Weapons Qualification), Subsection (lll)(E)(5). An executive session of the Commission

was held on the same day. Chief Wagner's letter states that "the outcome of the meeting

was that we are bound by policy as set." (Doc. at 5 (quoting Plaintiff's Counter-Statement

of Material Facts ("PCSMF") Doc. 41     ,r 19).)   The only written policy set by the Commission

was under PMRPC Policy 6-3 (Pl.'s Ex. #10 (Doc. 43-10)) and PMRPC Policy 5-1 (Pl.'s Ex

#5 (Doc. 43-5)). The department's alleged unwritten policy of a 240 passing score, which

differed from MPOETC standard of 225, was not a written a policy of the Commission at the

relevant time. The Commission required Plaintiff to successfully qualify within thirty (30)

days after having received remedial firearms training from an outside source. Chief

Wagner's letter to Plaintiff dated November 16, 2016, relieving him of duty for allegedly

failing his weapons qualification test does not state that Plaintiff failed the test for not




                                                   3
       Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 4 of 9




attaining an 80% score on his weapons qualification. Chief Wagner testified that being

relieved of duty means Plaintiff was on unpaid status and was not to report to work.

       Plaintiff returned to his doctor on November 17, 2016, and was taken out of work

again. He provided the work restriction to Chief Wagner who admitted that he would have

been aware that the Plaintiff was placed back on full restrictions the day after November 16,

2016, by his doctor for acquired trigger finger. He testified that he did not recall any

discussions with Plaintiff as to how he would undergo remedial firearms training within 30

days based on his medical restrictions specifically for his right hand, and he stated there

was no policy for such a scenario.

       Plaintiffs counsel sent a letter to the PMRPD dated November 23, 2016, enclosing a

copy of a Petition for Penalties filed with the Pennsylvania Department of Labor & Industry,

Bureau of Workers' Compensation filed on November 23, 2016, alleging that Defendant

refused to pay benefits to the Claimant and instead informed him that his claim was denied.

       A Loudermill Hearing was held on November 23, 2016. Defendant's Loudermill

Hearing Notice to Plaintiff notified him that the issues to be addressed were: (1) Policy 6-3

Weapons Qualification, and (2) Failure to qualify with your primary service handgun on

11/1/16, 11/2/16, 11/3/16 and 11/11/16.

       Plaintiff was terminated on December 26, 2016, although he had been out of work

due to his work injury from November 17, 2016, through his date of termination. He was

fifty-eight (58) years old at the time and had twenty-three (23) years of continuous


                                               4
       Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 5 of 9




employment and service with the PMRPC. Sergeant Poluszny testified that it was the first

time a police officer did not qualify and was terminated. (PCSMF Doc. 41     ~   34; DAPCSMF

Doc. 49 ~ 34.)

       At the time of his termination, Plaintiff was less than two years from his retirement

eligibility for being over 50 years of age and having 25 years of service. As such, he would

have been entitled to Pension Benefits due to his age being over 50 and having attained 25

years of service. Plaintiff would also have been entitled to Post-Retirement Health Care at

50% premium.

       On January 4, 2017, an Order was issued by the Honorable Alan Harris, Workers'

Compensation Judge, stating the following: "AND NOW, following a hearing which took

place on December 28, 2016, and upon finding that Claimant's benefits were suspended in

violation of law, it is ordered that Claimant's benefits be reinstated as of October 12, 2018."

(PCSMF Doc. 41    ~   29; DAPCSMF ~ 29.)

       In the Court's March 23, 2020, Memorandum Opinion (Doc. 50), the Court granted

summary judgment on Plaintiffs wrongful discharge claim and denied summary judgment

on his Age Discrimination in Employment Act claim. (Doc. 50 at 27.) Therefore, two claims

remain- Count I Age Discrimination in Employment Act claim against the Pocono Mountain

Regional Police Commission and Count Ill Breach of Duty of Fair Representation claim

against Pocono Regional Police Officer's Association which was not the subject of a

summary judgment motion. (Doc. 1 ~~ 31-43, 54-67.)


                                               5
        Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 6 of 9




       Trial is set to commence on September 20, 2021 . (Doc. 97.) The parties have filed

numerous motions in limine (Docs. 57, 61, 63, 65, 67, 69), including Plaintiffs motion at

issue here, which are all ripe for disposition.

                                     II. STANDARD OF REVIEW

       "The purpose of a motion in limine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tartaglione, 228 F. Supp. 3d 402,406 (E.D. Pa. 2017). A court may exercise its discretion

to rule in limine on evidentiary issues "in appropriate cases." In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.

Matsushita E/ec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed .

2d 538 (1986). Nevertheless, a "trial court should exclude evidence on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Tartaglione, 228 F.

Supp. 3d at 406. "[l]n limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial." Ohler v. United States, 529 U.S. 753,

758 n.3, 120 S. Ct. 1851 , 146 L. Ed. 2d 826 (2000). The Supreme Court has long

recognized that "[a] reviewing court is handicapped in an effort to rule on subtle evidentiary

questions outside a factual context." Luce v. United States, 469 U.S. 38, 41 (1984). Thus,

a district court's ruling on a motion in limine "is subject to change when the case unfolds."

Id. While this is particularly so if the actual testimony at trial differs from what was

anticipated in a party's motion in limine, but "even if nothing unexpected happens at trial, the


                                                  6
        Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 7 of 9




district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling." Id. at 41-42.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial, a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F. Supp. 2d 699, 707

(E.D. Pa. 2012). Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp. , 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus, certain motions, "especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution of

questions of foundation, relevancy, and potential prejudice in proper context." Leonard v.

Stemtech Health Scis. , Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Rule 403 exclusions should rarely be granted .... [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829,859

(3d Cir. 1990) (emphasis in original).

                                           Ill. ANALYSIS

       As noted above, Plaintiff requests that evidence or testimony about Defendant

PMRPC's alleged unwritten policy regarding an 80% weapons qualification passing be

precluded because reliance on an unwritten policy·violates Defendant PMRPC's policy that

all policies must be in writing and the written policy concerning the minimum passing score


                                                 7
         Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 8 of 9




points to the 75% minimum score set by the Municipal Police Officer Education and Training

Commission ("MPOETC"). (Doc. 57 at 1.) Plaintiff seeks preclusion of this evidence on the

basis that it would create unfair prejudice pursuant to Federal Rule of Evidence 403. (Doc.

58 at 8-9.) In his reply brief, Plaintiff summarizes his argument to be that "as Defendant

violated its own written policy in failing to have an 80% standard set as part of a written

policy, they should be precluded from asserting that such a policy existed as it is in direct

violation of their own policy." (Doc. 83 at 2.)

        With this motion, Plaintiff seeks to preclude a broad class of evidence, i.e., all

evidence related to the alleged unwritten 80% weapons qualification passing score.

Defendant's assertion of reliance on the unwritten policy in terminating Plaintiff is a central

issue in this case. The existence of the alleged unwritten policy and Defendant's alleged

reliance on it are matters which are properly considered by the jury and evidentiary rulings

related to the unwritten policy are best resolved at the time of trial "to allow for the resolution

of questions of foundation, relevancy, and potential prejudice in proper context." Leonard,

981 F. Supp. 2d at 276. As set out above, "pretrial Rule 403 exclusions should rarely be

granted . . . . [A] court cannot fairly ascertain the potential relevance of evidence for Rule

403 purposes until it has a full record relevant to the putatively objectionable evidence." In

re Paoli R.R. Yard PCB Litig., 916 F.2d at 859. For these reasons , the Court will defer

ruling on matters related to Defendant's alleged 80% weapons qualification passing score

until time of trial.
       Case 3:18-cv-00425-RDM Document 102 Filed 08/13/21 Page 9 of 9




                                       IV. CONCLUSION

       The Court having deferred ruling on matters related to Defendant PMRPC's alleged

80% weapons qualification passing score until time of trial, Plaintiffs Motion in Limine to

Preclude Defendants from Introducing Evidence and/or Testimony Regarding an Alleged

"Unwritten Policy" Requiring an 80% Minimum Passing Score for Weapons Qualifications

(Doc. 57) will be denied without prejudice. A separate Order is filed simultaneously with this

Memorandum Opinion.
